DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the mole fraction of the SO2 additive is between 0.001 and 0.3 with respect to the solvent, such that applicant asserts support can be found in paragraphs [0035], [0039], and [0040] of the published application. However, the paragraphs do not explicitly 
Therefore, the claims fail to comply with the written description requirement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (US 2016/0049658).
Regarding claim 9, Chae discloses an electrochemical cell (sodium sulfur battery) comprising an anode, a cathode, and an electrolyte comprising a solvent disposed between the anode and the cathode and being in contact with both the anode and the cathode ([0017]), wherein the cathode contains an active cathode material (sodium polysulfide on the cathode current collector; [0055] and [0056]), the active cathode material comprising partially oxidized Na2S (it is disclosed the Na2Sx of the cathode is in the solid state and undergoes the oxidation/reduction reaction as shown in reaction formulas 1 and 2, where there are unreacted sodium polysulfides that remains on the cathode current collector; [0043]-[0053]).
It is noted that limitations directed to the method of partially oxidizing Na2S (e.g. “partially oxidized Na2S with oxygen”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the partially oxidized Na2S as recited in the claim is the same as the partially oxidized Na2S as disclosed by Chae, as set forth above, the claim is unpatentable even though the partially oxidized Na2S of In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Eli et al. (“The Role of SO2 as an additive to Organic Li-Ion Battery Electrolytes”) in view of Zinck et al. (US 2015/0207172) as evidenced by Lee et al. (US 6,432,587).
Regarding claim 1, Ein-Eli discloses an electrochemical cell (2), comprising: 
a) a cathode (LiNiO2 cathode; first paragraph in Experimental) and a rechargeable metallic lithium anode (graphite anode); and 
b) a non-aqueous electrolyte (abstract) which comprises a solvent (MF, PC, DMC, and DEC; third paragraph in Introduction), an SO2 additive (SO2 additive) and at least one electrolyte salt (LiAsF6 or LiPF6; abstract), wherein the non-aqueous electrolyte is positioned between the cathode and the anode (inherent placement of electrolyte).
While Ein-Eli does not expressly disclose the rechargeable metallic anode is a sodium anode, it is taught by Zinck that a variety of alkali metals can be selected to be used for the rechargeable battery cells including sodium and lithium ([0006]).
Therefore, it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to have used sodium instead of lithium in the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

While modified Ein-Eli does not expressly disclose the mole fraction of the SO2 additive is between 0.001 and 0.3 with respect to the solvent, the reference discloses the amount of SO2 in the solution can be less than 1 wt% of the electrolyte with positive effects (second paragraph to fourth paragraph on page 1164; Figures 2 and 13).
Additionally, as the efficiencies of the battery and the electrolyte are variables that can be modified, among others, by adjusting said amount of SO2 additive in the electrolyte, as disclosed by Ein-Eli in Figure 2 and second paragraph to fourth paragraph on page 1164, with said efficiencies of the battery and the electrolyte improving as the amount of SO2 additive is reduced, the precise mole fraction of the SO2 additive would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed mole fraction of the SO2 additive cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the mole fraction of the SO2 additive in the apparatus of Ein-Eli to obtain the desired balance between the efficiencies of the battery and the electrolyte (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions In re Aller, 105 USPQ 223).
While modified Ein-Eli does not expressly disclose the at least one electrolyte salt participates in the anodic SEI formation together with the SO2 additive, Ein-Eli discloses the SO2 is in gaseous form (first paragraph of Results and Discussion), such that it is evidenced by Lee that a gas additive such as SO2 and alkali metal ions such as lithium react and form a SEI film (C2/L25-39 and C2/L49-60). Therefore, the same would be expected by one of ordinary skill in the art to be present with the reaction between a gas additive such as SO2 and sodium metal ions.
Additionally, it is noted that once a secondary battery is disclosed to comprise an electrolyte comprising an alkali salt such as sodium and SO2 gas additive, as set forth above, and therefore is substantially the same as the secondary battery electrolyte described in the instant specification in paragraphs [0028] and [0029], it will, inherently, display the recited properties.  See MPEP 2112.01.
Claims 3, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Eli et al. (“The Role of SO2 as an additive to Organic Li-Ion Battery Electrolytes”) in view of Zinck et al. (US 2015/0207172) as evidenced by Lee et al. (US 6,432,587), as applied to claim 1 above, and in view of Ito et al. (EP 2 693 556).
Regarding claim 3, modified Ein-Eli discloses all the claim limitations as set forth above, and further discloses the at least one electrolyte salt can be LiAsF6, as set forth above, as the active metal was chosen to be lithium, but the reference does not expressly disclose the at least one electrolyte salt which participates in the anodic SEI formation comprises fluorinated 
Ito discloses a sodium ion secondary battery comprising a sodium salt for the electrolyte selected from NaClO4, NaCF3SO3, NaAlCl4, Na(CF3SO2)2N ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Ein-Eli by using a sodium salt such as NaCF3SO3 in the electrolyte, as taught by Ito. The simple substitution of a known element (Ein-Eli’s lithium salt of LiAsF6) for another (Ito’s sodium salt of NaCF3SO3) would achieve the predictable result of providing an electrolyte for a sodium secondary battery. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, modified Ein-Eli discloses all the claim limitations as set forth above, and further discloses the at least one electrolyte salt which participates in the anodic SEI formation is selected from sodium trifluoromethanesulfonate (NaTriflate), sodium- pentaluoroethanesulfonate (Na-C2F5SO3), sodium bis (trifluoromethanesulfonyl)imide (NaTFSI), sodium bis(flourosulfonyl)imide (NaFSI), sodium-trifluoroacetate (Na-CF3CO2), and sodium- pentaluoroethanesulfonate (Na-C2F5SO3) or any combination thereof (as set forth above).
Regarding claim 7, modified Ein-Eli discloses all the claim limitations as set forth above, and further discloses the at least one electrolyte salt can be can be LiAsF6, as set forth above, as the active metal was chosen to be lithium, but the reference does not expressly disclose the at least one electrolyte salt which participates in the anodic SEI formation at least partially 
Ito discloses a sodium ion secondary battery comprising a sodium salt for the electrolyte selected from NaClO4, NaCF3SO3, NaAlCl4, Na(CF3SO2)2N ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Ein-Eli by using a sodium salt such as NaCF3SO3 in the electrolyte, as taught by Ito. The simple substitution of a known element (Ein-Eli’s lithium salt of LiAsF6) for another (Ito’s sodium salt of NaCF3SO3) would achieve the predictable result of providing an electrolyte for a sodium secondary battery. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, modified Ein-Eli discloses all the claim limitations as set forth above, but the reference does not expressly disclose an anodic current collector on which metallic sodium is deposited during charging, wherein the anodic current collector is selected from copper or its alloys.
	Ito discloses an electrode collector can be selected from copper ([0028]), where the active material is formed upon the electrode collector ([0050] and [0071]), and the active material can be sodium metal ([0030]).
As modified Ein-Eli is not limited to any specific examples of anode structures and as anodes having a structure of an active material comprising sodium metal deposited upon an electrode collector made of copper for a sodium ion secondary battery were well known in the art before the effective filing date of the claimed invention, as evidenced by Ito above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Eli et al. (“The Role of SO2 as an additive to Organic Li-Ion Battery Electrolytes”) in view of Zinck et al. (US 2015/0207172) as evidenced by Lee et al. (US 6,432,587), as applied to claim 1 above, and in view of Kawakami et al. (US 5,658,689).
Regarding claim 5, modified Ein-Eli discloses all the claim limitations as set forth above, and further discloses the solvent is chosen from MF, PC, DMC, and DEC, as set forth above, for a lithium secondary battery, but the reference does not expressly disclose the non-aqueous electrolyte comprises a solvent comprising one or more ether, amine, or oxadiazole type solvents, or any mixture thereof.
Kawakami discloses a rechargeable secondary battery that comprises an electrolyte having a salt comprising sodium salt (C5/L44-45) and a solvent such as 1, 2-dimethoxyethane, diethyl carbonate, dimethyl carbonate, methyl formate, and propylene carbonate (C7/L16-27).
Therefore, it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to have selected 1, 2-dimethoxyethane instead of MF, PC, DMC, or DEC in the rechargeable battery cell of Ein-Eli, as taught by Kawakami, as it would have been a simple substitution of Ein-Eli’s solvent for Kawakami’s solvent, such that the results of the substitution would have been predictable. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
claim 6, modified Ein-Eli discloses all the claim limitations as set forth above, and further discloses the solvent is preferably selected from 1,3-Dioxolane, 1,4-Dioxane, 1,2-Dimethoxyethane, diglyme, glyme, pyridine, furazan, methyl- furazan, dimethyl-furazan or any mixture thereof (as set forth above).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0099194) in view of Ito et al. (EP 2 693 556) and as evidenced by Lee et al. (US 6,432,587).
Regarding claim 13, Kim discloses an electrochemical cell (100) employing a non-aqueous electrolyte (1) which comprises an SO2 additive ([0036]) and at least one electrolyte salt (NaAlCl4; [0036]), a rechargeable metallic sodium anode (3; [0035]) and a cathode current collector that can be made of copper ([0045]), but the reference does not expressly disclose an anodic current collector, wherein the anodic current collector is selected from copper or its alloys.
	Ito discloses an electrode collector can be selected from copper ([0028]), where the active material is formed upon the electrode collector ([0050] and [0071]), and the active material can be sodium metal ([0030]).
As Kim is not limited to any specific examples of anode structures and as anodes having a structure of an active material comprising sodium metal deposited upon an electrode collector made of copper for a sodium ion secondary battery were well known in the art before the effective filing date of the claimed invention, as evidenced by Ito above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable anode structure, including one comprising a current collector made of copper in which the sodium metal is deposited during charging in the device of 
While modified Kim does not expressly disclose the at least one electrolyte salt participates in anodic solid electrolyte interface (SEI) formation together with the SO2 additive, it is evidenced by Lee that a gas additive such as SO2 and alkali metal ions such as lithium react and form a SEI film (C2/L25-39 and C2/L49-60). Therefore, the same would be expected by one of ordinary skill in the art to be present with the reaction between a gas additive such as SO2 and sodium metal ions.
Additionally, it is noted that once a secondary battery is disclosed to comprise an electrolyte comprising an alkali salt such as sodium and SO2 gas additive, as set forth above, and therefore is substantially the same as the secondary battery electrolyte described in the instant specification in paragraphs [0028] and [0029], it will, inherently, display the recited properties.  See MPEP 2112.01.
Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive. 
Applicant argues that Chae does not teach or suggest an electrolyte comprising a solvent because Chae requires the anode electrolyte to be solid and does not disclose the use of a single electrolyte in contact with both the anode and the cathode.
However, Chae discloses the cathode electrolyte (220) is a solution that is in contact with the anode (400) (via the anode electrolyte (300), safety tube (410) and wicking tube (420)) and cathode (210) ([0086] and [0087]; see Figure 1). It is noted that the claim does not require a 
Applicant argues that Kim fails to teach SO2 as an additive but rather the electrolyte solvent. However, nowhere does claim 13 require the electrolyte to comprise a solvent and it is within the skill of one of ordinary skill in the art to interpret the SO2 component as an additive, such that Ein-Eli states up to 20 wt% of SO2 in the electrolyte is still considered to be an “additive” to the electrolyte (first paragraph of Results and Discussion). Therefore, the argument was not found to be persuasive.
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721